Exhibit 10.1

BROWN-FORMAN 2013 OMNIBUS COMPENSATION PLAN

July 25, 2013

Unless the context clearly requires otherwise, references to “Sections” and
“Articles” are to sections and articles of this plan, and capitalized terms have
the meaning assigned to them below. All references to statutes or regulations
mean those statutes or regulations as amended from time to time, and any
successors to those statutes or regulations.

ARTICLE 1

ESTABLISHMENT, OBJECTIVES AND DURATION

 

1.1 ESTABLISHMENT. Brown-Forman Corporation, a Delaware corporation (the
“Company”), hereby establishes an incentive compensation plan to be known as the
“Brown-Forman 2013 Omnibus Compensation Plan” (the “Plan”), as set out in this
document. The Plan permits the Plan Administrator to grant Awards (as defined
below).

 

1.2 OBJECTIVES. The Plan’s objectives are:

 

  (a) to optimize the Company’s profitability and growth through incentives
which are consistent with the Company’s goals and which link the personal
interests of Participants to those of the Company’s shareholders;

 

  (b) to provide Participants with an incentive for excellence in individual
performance;

 

  (c) to promote teamwork among Participants;

 

  (d) to provide flexibility to the Company in its ability to motivate, attract
and retain the services of Participants who make significant contributions to
the Company’s success; and

 

  (e) to allow Participants to share in the Company’s success.

 

1.3 DURATION. Subject to (a) approval by the Company’s shareholders, and (b) the
Board’s right to amend or terminate the Plan at any time pursuant to Article 12,
the Plan shall take effect as of the Effective Date, and remain in effect until
Participants have bought or acquired all Shares subject to the Plan. The Plan
Administrator may not, however, grant any Awards under the Plan on or after
July 28, 2023.

ARTICLE 2

DEFINITIONS

Whenever used in the Plan, the following terms shall have the following
meanings:

 

2.1 “AFFILIATE” means (i) any entity that, directly or indirectly, is controlled
by the Company, (ii) any entity in which the Company has a significant equity
interest, (iii) an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act, and (iv) any entity in which
the Company has an ownership voting interest, in each case as designated by the
Plan Administrator (subject to the Board’s approval) as being a participating
employer in the Plan.

 

2.2 “ANNUAL INCENTIVE AWARD” means a short-term incentive Award granted under
Article 6.

 

2.3 “AWARD” means, individually or collectively, a grant under this Plan of
Annual Incentive Awards and/or Long Term Incentive Awards.

 



--------------------------------------------------------------------------------

2.4 “AWARD AGREEMENT” means any written agreement, contract or other instrument
or document evident in any Award, which may, but need not, be executed or
acknowledged by a Participant.

 

2.5 “AWARD OPPORTUNITY” means the total Award that a Participant may earn under
the Plan with respect to a Plan Year or other Performance Period, as established
by the Plan Administrator.

 

2.6 “BENEFICIAL OWNER” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act.

 

2.7 “BOARD” means the Company’s board of directors.

 

2.8 “CAUSE” will have the meaning set forth in any employment, consulting, or
other written agreement between the Participant and the Company. If there is no
employment, consulting, or other written agreement between the Company or an
Affiliate and the Participant or if such agreement does not define “Cause,” then
“Cause” will have the meaning specified in the Award Agreement; provided that,
if the Award Agreement does not so specify, “Cause” will mean, as determined by
the Committee in its sole discretion, with respect to any Participant:

 

  (a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness);

 

  (b) fraud, breach of fiduciary duty, dishonesty, misappropriation or other
actions that cause damage to the property or business of the Company or an
Affiliate;

 

  (c) admission or conviction of, or plea of nolo contendere to, any felony or
other crime that (in either case) in the reasonable judgment of the Plan
Administrator adversely affects the Company’s or an Affiliate’s reputation or
the Participant’s ability to carry out the obligations of his or her employment
or service;

 

  (d) failure to cooperate with the Company or an Affiliate in any internal
investigation or administrative, regulatory or judicial proceeding;

 

  (e) the engaging by the Participant in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

In addition, the Participant’s service or employment will be deemed to have
terminated for Cause if, after the Participant’s service has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause. For purposes of this definition, no act or failure to act on the part of
the Participant shall be considered “willful” unless it is done, or omitted to
be done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act or failure to act based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the chief executive officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company. Any
determination of Cause for purposes of the Plan or any Award shall be made by
the Plan Administrator in its sole discretion.

 

2.9 “CHANGE IN CONTROL” of the Company means, and shall be deemed to have
occurred upon, any of the following events:

 

  (a)

individuals who, as of the close of business on July 25, 2013, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director after such time on July 25, 2013 and whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, but excluding, for this purpose, any
individual

 

A-2



--------------------------------------------------------------------------------

  whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

  (b) consummation by the Company of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless, following the Business Combination,

 

  (1) all or substantially all of the Beneficial Owners of the combined voting
power of the then Outstanding Voting Securities of the Company immediately
before the Business Combination beneficially own, directly or indirectly, more
than fifty percent (50%) of the combined voting power of the Outstanding Voting
Securities of the corporation resulting from the Business Combination
(including, without limitation, an entity that as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more affiliates) in substantially the same
proportions that they owned the Outstanding Voting Securities of the Company
immediately before the Business Combination, and

 

  (2) no Person, excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from the Business Combination,
beneficially owns, directly or indirectly, twenty percent (20%) or more of the
combined voting power of the Outstanding Voting Securities of the corporation
resulting from the Business Combination except to the extent that such ownership
existed before the Business Combination, and

 

  (3) at least a majority of the directors of the corporation resulting from the
Business Combination were Directors on the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
the Business Combination; or

 

  (c) the approval by the Company’s shareholders of a plan of liquidation and
dissolution.

Notwithstanding the foregoing, unless otherwise provided in the applicable Award
Agreement, with respect to Awards constituting a “deferral of compensation”
subject to Section 409A of the Code, a Change in Control shall mean a “change in
the ownership of the Company,” a “change in the effective control of the
Company,” or a “change in the ownership of a substantial portion of the assets
of the Company” as such terms are defined in Section 1.409A-3(i)(5) of the
Treasury Regulations.

 

2.10 “CODE” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.11 “COMPANY” means Brown-Forman Corporation, a Delaware corporation, and to
the extent it is appropriate in the context of the Plan provision, the Company’s
Affiliates, as well as any successor to any of such entities as provided in
Section 15.5.

 

2.12 “COMPENSATION COMMITTEE” means the members of the Board who are serving as
its Compensation Committee pursuant to the terms of the Brown-Forman Corporation
Compensation Committee Charter at the time of the action to be taken.

 

2.13 “CONSTRUCTIVE DISCHARGE” means, with respect to any Participant, without
the Participant’s written consent:

 

  (a) a reduction by more than 10%, in the aggregate, in the Participant’s
annual salary and bonus opportunity, as in effect as of the 120th day
immediately preceding a Change in Control; or

 

  (b) the failure to pay the Participant base salary or bonus (if any) according
to the regular practices of the Company (or its successor) in effect for its
employees at the time.

 

A-3



--------------------------------------------------------------------------------

provided, however, that any of the foregoing events that is a result of an
isolated and inadvertent action not taken in bad faith and which is remedied by
the Company (or its successor) promptly after receipt of notice thereof given by
the Participant shall not constitute a Constructive Discharge. For the avoidance
of doubt, for purposes of the Plan and any Award hereunder, a termination of
employment may be considered a “Constructive Discharge” only if it meets this
definition following a Change in Control.

 

2.14 “DESIGNATED EXECUTIVE OFFICER” means at any date (i) any individual who,
with respect to the previous taxable year of the Company, was a “covered
employee” of the Company within the meaning of Section 162(m) of the Code;
provided, however, that the term “Designated Executive Officer” shall not
include any such individual who is designated by the Plan Administrator, in its
discretion, at the time of any Award or at any subsequent time, as reasonably
expected not to be such a “covered employee” with respect to the current taxable
year of the Company or with respect to the taxable year of the Company in which
any applicable Award will be paid, and (ii) any individual who is designated by
the Plan Administrator, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected to be such a “covered employee” with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid.

 

2.15 “DIRECTOR” means any individual who is a Board member.

 

2.16 “DISABILITY” means, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s (or an Affiliate’s, if applicable) then current long-term
disability plan.

 

2.17 “EFFECTIVE DATE” means July 25, 2013.

 

2.18 “EMPLOYEE” means any employee of the Company or an Affiliate.

 

2.19 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from
time to time.

 

2.20 “EXECUTIVE OFFICER” means an Employee whom the Board has determined is an
“officer” as defined in Rule 16a-1(f) under the Exchange Act (or its successor
rule), as of the date of vesting and/or payout of an Award, as applicable.

 

2.21 “FAIR MARKET VALUE” means (i) the closing sale price on the principal
securities exchange or market on which the Shares are traded on the relevant
date (or, if no Shares are traded on the relevant date, the last previous day on
which a sale was reported), or (ii) in the event there is no public market for
the Shares on such date, the fair market value as determined in good faith by
the reasonable application of a reasonable valuation method by the Plan
Administrator in its sole discretion.

 

2.22 “FREESTANDING SAR” means a SAR granted independent of any Options.

 

2.23 “IMMEDIATE FAMILY” means, with respect to a Participant, such Participant’s
children and grandchildren, including adopted children and grandchildren,
stepchildren, parents, stepparents, grandparents, spouse, siblings (including
half brothers and sisters), father-in-law, mother-in-law, daughters-in-law and
sons-in-law.

 

2.24 “INCENTIVE STOCK OPTION” or “ISO” means an option to buy Shares granted
under Section 7.4 that is designated an Incentive Stock Option and that is
intended to meet the requirements of Code Section 422.

 

2.25 “INDEXED OPTION” means an Option with an exercise price that either
increases by a fixed percentage over time or changes by reference to a published
index.

 

2.26 “LONG TERM INCENTIVE AWARD” means a long-term incentive Award granted under
Article 7.

 

A-4



--------------------------------------------------------------------------------

2.27 “MARKET VALUE UNIT” or “MVU” means an Award, designated as an MVU, granted
pursuant to Section 7.3.

 

2.28 “NON-EMPLOYEE DIRECTOR” means a Director who is not an Employee.

 

2.29 “NON-QUALIFIED STOCK OPTION” or “NQSO” means an option to buy Shares
granted under Section 7.4 which is not intended to meet the requirements of Code
Section 422.

 

2.30 “OPTION” means an Incentive Stock Option, Indexed Option or a Non-qualified
Stock Option.

 

2.31 “OPTION PRICE” means the price at which a Participant may buy a Share under
an Option.

 

2.32 “OUTSIDE DIRECTOR” means, with respect to the grant of an Award, a member
of the Board then serving on the Compensation Committee.

 

2.33 “OUTSTANDING VOTING SECURITIES” means, with respect to a corporation, the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation.

 

2.34 “PARTICIPANT” means any Employee or Director.

 

2.35 “PERFORMANCE-BASED EXCEPTION” means the exception for “qualified
performance-based compensation” from the tax deductibility limitations of Code
Section 162(m).

 

2.36 “PERFORMANCE PERIOD” means such period of time as determined by the Plan
Administrator over which a performance measure will be evaluated pursuant to
Article 8.

 

2.37 “PERFORMANCE UNIT” means an Award granted to a Participant as described in
Section 7.6.

 

2.38 “PERIOD OF RESTRICTION” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Plan Administrator), and during which the Shares are subject
to a substantial risk of forfeiture, as provided in Section 7.2.

 

2.39 “PERMITTED TRANSFEREE” means a Participant’s Immediate Family, a Permitted
Trust or a partnership (or other entity) of which the only partners or owners
are members of the Participant’s Immediate Family or Permitted Trusts.

 

2.40 “PERMITTED TRUST” means a trust solely for the benefit of one or more of a
Participant, a Participant’s Immediate Family or an organization described in
Section 501(c)(3) of the Code.

 

2.41 “PERSON” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

2.42 “PLAN ADMINISTRATOR” means, for all Persons other than Outside Directors,
the Compensation Committee, and shall include any person or committee to whom
authority is delegated from time-to-time pursuant to Section 3.3 hereof. With
respect to Outside Directors, the Plan Administrator means the entire Board.

 

2.43 “PLAN YEAR” means the Company’s fiscal year.

 

2.44 “RESTRICTED STOCK” means an Award granted to a Participant pursuant to
Section 7.2.

 

2.45 “RETIREMENT” means, unless otherwise defined in the applicable Award
Agreement, the voluntary, elective separation of a Participant from the employ
or service of the Company or any of its Affiliates after the Participant has
attained (a) age 60, or (b) both age 55 and at least fifteen (15) years of
service with the Company or any of its Affiliates.

 

2.46 “SHARES” means the shares of the Company’s Class A or Class B Common Stock,
or any combination of Class A or Class B Common Stock, as the Plan Administrator
determines.

 

A-5



--------------------------------------------------------------------------------

2.47 “STOCK APPRECIATION RIGHT” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to Section 7.5.

 

2.48 “SUBSTITUTE AWARD” means an Award granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, awards previously granted,
or the right or obligation to make future awards, in each case by a company
acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.

 

2.49 “TANDEM SAR” means a SAR granted in connection with a related Option
pursuant to Section 7.5. A holder exercising a Tandem SAR must forfeit the right
to buy a Share under the related Option; conversely, a holder of a Tandem SAR
buying a Share under the Option will have the Tandem SAR canceled
proportionately.

 

2.50 “TARGET INCENTIVE AWARD” is defined in Section 5.7(c).

 

2.51 “VESTING PERIOD” means the period of time specified by the Plan
Administrator during which vesting restrictions for an Award are applicable.

ARTICLE 3

ADMINISTRATION

 

3.1 AUTHORITY OF PLAN ADMINISTRATOR. The Plan shall be administered by the Plan
Administrator.

 

  (a) Powers of Plan Administrator. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Plan Administrator by the Plan, the Plan Administrator shall
have full power and authority in its discretion to:

 

  (i) designate Participants;

 

  (ii) determine the type or types of Awards to be granted to a Participant;

 

  (iii) determine the number of Shares to be covered by, or with respect to
which payments, rights or other matters are to be calculated in connection with
Awards;

 

  (iv) determine the timing, terms, and conditions of any Award;

 

  (v) accelerate the time at which all or any part of an Award may be settled or
exercised;

 

  (vi) determine whether, to what extent, and under what circumstances Awards
may be settled or exercised in cash, Shares, other securities, other Awards or
other property, or canceled, forfeited or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited or suspended;

 

  (vii) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the holder thereof or of the Plan Administrator;

 

  (viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan;

 

  (ix) except to the extent prohibited by the Plan, amend or modify the terms of
any Award at or after grant with the consent of the holder of the Award;

 

  (x) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

 

A-6



--------------------------------------------------------------------------------

  (xi) make any other determination and take any other action that the Plan
Administrator deems necessary or desirable for the administration of the Plan,
subject to the exclusive authority of the Board under Section 12.1 hereunder to
amend or terminate the Plan.

 

  (b) Limitations on Authority. Notwithstanding the provisions of Section 12.2
hereof and except as permitted by the provisions of Section 4.4 hereof, the Plan
Administrator shall not have the power, without the prior approval of the
shareholders of the Company, to

 

  (i) amend the terms of previously granted Options or SARs to reduce the Option
Price of such Options or the grant price of such SARs;

 

  (ii) cancel such Options or SARs and grant substitute Options or SARs with a
lower Option Price or grant price than the cancelled Awards;

 

  (iii) cancel such Options or SARs in exchange for other Awards, cash or
property at a time when the Fair Market Value of a Share is less than the Option
Price or grant price of the applicable Award; or

 

  (iv) take any other action that would constitute a “repricing” as such term is
used in Section 303A.08 of the New York Stock Exchange Listed Company Manual.

 

3.2 PLAN ADMINISTRATOR DISCRETION BINDING. Except as otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Plan Administrator, may be made at any time by the
then applicable Plan Administrator and shall be final, conclusive and binding
upon all Persons, including the Company, any Affiliate, any Participant and any
holder or beneficiary of any Award.

 

3.3 DELEGATION. Subject to the terms of the Plan and applicable law, the Plan
Administrator may delegate to one or more officers, employees or Directors of
the Company or of any Affiliate, or to a committee of such persons, the
authority, subject to such terms and limitations as the Plan Administrator shall
determine, to grant Awards to, or to cancel, modify or waive rights with respect
to, or to alter, interpret, discontinue, suspend or terminate Awards held by
Participants who are not Executive Officers or Directors of the Company, and
such delegee, or delegees, shall have all of the powers, discretion and
protections of the Compensation Committee regarding all matters within the scope
of such delegation. The Compensation Committee may revoke any such delegation at
any time. Notwithstanding anything in this Plan to the contrary, (i) all awards
to Executive Officers must be administered by the Compensation Committee or a
committee of the Board that is composed solely of two or more “Non-Employee
Directors” as that term is used in Rule 16(b)-3 promulgated under the Exchange
Act, and (ii) unless the Plan Administrator specifically determines that an
Award shall not qualify for the Performance-Based Exception, Awards to
Designated Executive Officers must be administered by the Compensation Committee
or a committee that consists of members who are “outside directors” under
Section 162(m) of the Code. Subject to the foregoing limitation with respect to
Executive Officers and Designated Executive Officers, unless and until revoked
or modified by the Compensation Committee by written resolution, the
Brown-Forman Management Compensation Review Committee, or the committee serving
similar functions from time to time, shall be designated as the “Plan
Administrator.”

 

3.4 NO LIABILITY. No member of the Board or the Plan Administrator shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Award granted hereunder.

 

3.5

COMPENSATION RECOUPMENT. All Awards under the Plan shall be subject to the
Brown-Forman Corporation Incentive Compensation Recoupment Policy, or such other
compensation

 

A-7



--------------------------------------------------------------------------------

  recovery policy as may be put into effect from time to time by the Plan
Administrator or the Board.

ARTICLE 4

SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

 

4.1 SHARES AVAILABLE FOR GRANTS. Subject to adjustment as provided in
Section 4.4, the total number of Shares or share equivalents (Award units whose
underlying value is based on Shares) reserved for Award grants under the Plan
shall be 8,300,000 Shares, which number includes 6,016,225 Shares remaining from
the Brown-Forman 2004 Omnibus Compensation Plan, as amended (the “2004 Plan”),
which were authorized but not granted as of April 30, 2013) (such aggregate
number, the “Share Reserve”). Notwithstanding the foregoing and subject to
adjustment as provided in Section 4.4, the Share Reserve shall be increased by
the number of Shares with respect to which Awards granted under the 2004 Plan
which after April 30, 2013 terminate, expire unexercised or are settled for
cash, forfeited or cancelled without the delivery of Shares under the terms of
the 2004 Plan, as the case may be. Following the Effective Date, no further
Awards will be granted pursuant to the 2004 Plan.

 

4.2 DESIGNATED EXECUTIVE OFFICER MAXIMUMS. Unless and until the Plan
Administrator determines that an Award to a Designated Executive Officer shall
not be designed to comply with the Performance-Based Exception, the following
rules shall apply to grants of such Awards:

 

  (a) Shares. For any Plan Year, no Designated Executive Officer may be granted
an Award of Shares, MVUs, Performance Units, Options and/or SARs for more than
250,000 Shares in the aggregate, which limit shall include any Shares
represented by an Award that has been cancelled; provided, that this limit may
be exceeded as long as not more than 750,000 Shares shall have been granted
pursuant to Awards to any Designated Executive Officer over any three
consecutive Plan Years; provided further, that the limits contained in this
Section 4.2(a) shall be multiplied by two (2) in the event of any Awards to an
individual in the Plan Year in which his or her employment commences.

 

  (b) Cash. The maximum aggregate amount of any Award or Awards providing for
cash settlement that may be granted to any Designated Executive Officer in any
Plan Year shall be as follows:

 

Plan Years

   Applicable Maximum

1-3

   $6,000,000

4-6

   $7,000,000

7-10

   $8,000,000

Plan Year 1 shall begin on the Effective Date and end on the first fiscal year
end of the Company following the Effective Date.

 

4.3 LAPSED AWARDS; SUBSTITUTE AWARDS.

 

  (a)

Lapsed Awards. If any Award, or portion thereof, granted under this Plan or the
2004 Plan is canceled, settled for cash or otherwise without the delivery of
Shares, terminates, expires or lapses for any reason (except the termination of
a Tandem SAR upon exercise of the related Option, or the termination of a
related Option upon exercise of the corresponding Tandem SAR), in each case
either under this Plan or after April 30, 2013 under the 2004 Plan, any Shares
subject to such Award (or portion thereof) shall be added to the Share Reserve,
except that this provision shall not be executed to increase the individual
limits under Section 4.2. For the avoidance of doubt, the following Shares shall
not increase the Share Reserve: (i) Shares tendered by the Participant or
withheld by the Company in payment of the purchase price of an Option, or to
satisfy any tax withholding obligation, and (ii) Shares subject to an SAR that
are not issued in connection with the stock settlement

 

A-8



--------------------------------------------------------------------------------

  of the SAR on exercise thereof, and (iii) Shares reacquired by the Company on
the open market or otherwise using cash proceeds from the exercise of Options or
options granted under the 2004 Plan.

 

  (b) Substitute Awards. Substitute Awards shall not reduce the Shares
authorized for grant under the Plan or the applicable limitations for grant to a
Participant under Section 4.2, nor shall Shares subject to a Substitute Award
again be available for Awards under the Plan to the extent of any forfeiture,
expiration or cash settlement as provided in paragraph (a) above. Additionally,
in the event that a company acquired by the Company or any Affiliate or with
which the Company or any Affiliate combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Share Reserve; provided that Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

 

4.4 ADJUSTMENTS. In the event the Plan Administrator determines that any
dividend (other than a normal, recurring cash dividend) or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares, then the Plan Administrator
shall:

 

  (a) adjust any or all of (1) the aggregate number of Shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted under the Plan; (2) the individual
limits set forth in Sections 4.2(a) and 10.2(c), (3) the number of Shares or
other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards under the Plan; and (4) the grant or
exercise price with respect to any Award under the Plan, provided that the
number of shares subject to any Award shall always be a whole number;

 

  (b) if deemed appropriate, provide for an equivalent award in respect of
securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect; or

 

  (c) if deemed appropriate, make provision for a cash payment to the holder of
an outstanding Award.

ARTICLE 5

ELIGIBILITY AND PARTICIPATION

 

5.1 ELIGIBILITY. Participation in this Plan is open to all Employees and
Directors.

 

5.2 OUTSIDE DIRECTOR ELIGIBILITY. Notwithstanding Section 5.1, Directors who are
not Employees shall be eligible to receive only Awards granted consistent with
Article 10.

 

5.3 ACTUAL PARTICIPATION. The Plan Administrator may from time to time select,
from all eligible Persons, those to whom Awards shall be granted and shall
determine the nature and amount of each Award Opportunity and Award.

 

A-9



--------------------------------------------------------------------------------

5.4 EMPLOYMENT.

 

  (a) Rights Not Affected. Nothing in the Plan shall interfere with or limit in
any way the Company’s right to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the Company’s
employ.

 

  (b) Transfer Not Termination. A transfer of a Participant’s employment between
the Company and an Affiliate, or between Affiliates, shall not be deemed to be a
termination of employment. Upon such a transfer, the Plan Administrator may,
subject to Sections 12.3 and 12.4, make such adjustments to outstanding Awards
as it deems appropriate to reflect the changed reporting relationships.

 

  (c) No Right to Award. An Employee’s status as an Employee confers no right on
that Employee to receive an Award under this Plan, or, having received any
Award, to receive a future Award.

 

5.5 PRO RATA PLAN YEAR OR PERFORMANCE PERIOD PARTICIPATION. Except as otherwise
provided in this Section 5.5, the Plan Administrator may allow Employees who
become eligible after the Plan Year or Performance Period begins to participate
under this Article on a pro rata basis. Such situations include, but are not
limited to:

 

  (a) new hires;

 

  (b) the promotion of an Employee from a position which did not previously meet
the eligibility criteria; or

 

  (c) the transfer of an Employee from an entity which does not participate in
the Plan.

A Designated Executive Officer who becomes eligible after the Plan Year or
Performance Period begins may participate under this Article on a pro rata
basis, but only if (i) such Designated Officer is granted the Award during the
first twenty-five percent (25%) of the Performance Period, or (ii) the Plan
Administrator specifically determines such Award will not comply with the
Performance-Based Exception. Notwithstanding the foregoing, Options and SARs may
be granted under this Plan to Designated Executive Officers at any time.

 

5.6 CHANGE IN POSITION.

 

  (a) If, during a Plan Year or Performance Period, a Participant changes
employment positions at the Company or an Affiliate to one which corresponds to
a level of Award Opportunity different than that existing on the first day of
such Plan Year or Performance Period, the Participant’s Award Opportunity may be
adjusted by the Plan Administrator to reasonably reflect the appropriate level
of the Participant’s Award Opportunity for the entire Plan Year or Performance
Period.

 

  (b) Except as provided in Section 8.1 or as may be otherwise consistent with
Section 162(m) of the Code, the Plan Administrator may not adjust the Award
Opportunity of a Designated Executive Officer to the extent it is intended to
qualify for the Performance-Based Exception.

 

5.7 AWARD OPPORTUNITIES.

 

  (a) Timing. As soon as practicable in each Plan Year or Performance Period,
the Plan Administrator shall establish an Award Opportunity for each
Participant. An Award Opportunity may consist of an Annual Incentive Award, a
Long-Term Incentive Award or both types of Awards.

 

  (b)

Performance Measures. An Award Opportunity may be a function of one or more
performance measures and goals selected by the Plan Administrator applicable to
one or more Performance Periods, and shall reflect the Participant’s job
responsibilities and opportunity

 

A-10



--------------------------------------------------------------------------------

  and authority to affect overall financial results. For Designated Executive
Officers, the Plan Administrator can apply performance measures only as set
forth in Article 8.

 

  (c) Alignment. The Plan Administrator shall align the potential levels of
achievement of the performance goals with the Award Opportunities (the “Target
Incentive Award”), such that the level of achievement of the pre-established
performance goals at the end of the Plan Year or Performance Period will
determine the final Award amounts. Subject to Section 8.1, Award amounts may
vary above or below the Target Incentive Award based on the level of achievement
of the applicable pre-established corporate, division, business unit and/or
individual goals or financial measures, or such other measures as the Plan
Administrator shall, from time to time, determine, unless otherwise limited by
the Plan.

ARTICLE 6

ANNUAL INCENTIVE AWARDS

 

6.1 PAYMENT OF AWARDS.

 

  (a) The Plan Administrator may apply Performance Periods and performance
measures applicable to Annual Incentive Awards, and may set threshold, target
and maximum goals for each type of Award, as it chooses. Earned Annual Incentive
Awards shall be paid in cash or Shares within two months and fifteen days after
the end of each Plan Year. In the event the Plan Administrator determines that
an Annual Incentive Award shall be payable in Shares, the Plan Administrator may
attach such restrictions to these Shares as the Plan Administrator determines is
in the best interests of the Company.

 

  (b) No Participant or any other party claiming an interest in amounts earned
under the Plan shall have any interest whatsoever in any specific Company asset.
To the extent that any party acquires a right to receive payments under the
Plan, such right shall be equivalent to that of an unsecured general creditor of
the Company.

 

6.2 TERMINATION OF EMPLOYMENT. If a Participant’s employment is terminated
before the end of the Plan Year for any reason (including termination as a
result of not returning from a leave of absence granted by the Company), the
Participant shall forfeit all of the Participant’s rights to a final Annual
Incentive Award for the Plan Year then in progress. The Plan Administrator may,
however, adopt policies and procedures pursuant to which a Participant may
receive a part or all of the Annual Incentive Award for the Plan Year in which a
Participant’s employment terminates, depending on the circumstances of such
termination.

ARTICLE 7

LONG TERM INCENTIVE AWARDS

 

7.1 GENERALLY.

 

  (a) Grant of Awards. Subject to Article 4, the Plan Administrator, at any time
and from time to time, may, in its discretion, grant or award Options, MVUs,
Restricted Stock, Shares, SARs, Performance Units, cash or any combination
thereof to Participants in such amounts as the Plan Administrator shall
determine. The Plan Administrator may apply Performance Periods and performance
measures, and may set threshold, target and maximum goals for each type of
Award, as it chooses.

 

  (b)

Source of Shares. The Company will endeavor to limit the source of Shares
delivered to Participants under this Plan to Shares purchased by the Company
from time to time on the open market, in private transactions or otherwise. If
the Company determines that the timing of such purchases may unduly influence
the market price of the Shares, the purchases may be spread over a period of
time sufficient to alleviate such influence. The Company shall maintain a
separate accounting of Shares purchased for this purpose. Should

 

A-11



--------------------------------------------------------------------------------

  there be insufficient Shares in the separate account to cover exercises or
other Award redemptions, the Company may use other available Shares including
newly issued Shares to cover those exercises or redemptions, and then purchase
that equal number of Shares on the open market or otherwise as quickly as is
reasonably practicable. In determining the number of Shares to be purchased for
these purposes, the Company need only to take into account the net number Shares
actually delivered rather than any Shares withheld pursuant to any exercise for
tax or any other purposes.

 

  (c) Termination of Employment. The Plan Administrator shall have the full
power and authority to determine the terms and conditions that shall apply to
any Award upon a termination of employment with the Company and its Affiliates,
including a termination by the Company or any Affiliate with or without Cause,
by a Participant voluntarily or by reason of death, Disability or Retirement,
and may provide such terms and conditions in the Award Agreement or in such
rules and regulations as it may prescribe. Such provisions need not be uniform
among all Awards granted or issued pursuant to this Plan and may reflect
distinctions based on the reasons for termination of employment and the needs of
the Company as they are determined from time to time.

 

  (d) Other Restrictions. Subject to Article 8, the Plan Administrator may
impose such other conditions and/or restrictions on any Long-Term Incentive
Awards granted pursuant to the Plan as the Plan Administrator deems advisable,
including time-based restrictions on vesting following the attainment of the
performance goals, and/or restrictions under applicable Federal or state
securities laws.

 

  (e) Limited Transferability of Awards. Except as otherwise provided in the
Plan or an Award Agreement, no Award shall be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant, except
(i) by will or the laws of descent and distribution, (ii) if provided in an
Award Agreement (at or after grant) with respect to an Option or SAR, to a
Permitted Transferee, and/or (iii) as otherwise may be allowed by the Plan
Administrator in its discretion, at or after grant; provided, however, that an
Incentive Stock Option shall not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant except by will or the
laws of descent and distribution; provided, further, that any such assignments
will be permitted only if the Participant does not receive any consideration
therefor. No transfer of an Award by will or by laws of descent and distribution
shall be effective to bind the Company unless the Company shall have been
furnished with written notice thereof and an authenticated copy of the will
and/or such other evidence as the Committee may deem necessary or appropriate to
establish the validity of the transfer. A Permitted Transferee may not transfer
an Award other than by will or the laws of descent and distribution.

 

  (f)

Minimum Vesting Period. Except for Substitute Awards, the death, Disability or
Retirement of the Participant, or special circumstances determined by the Plan
Administrator, Restricted Stock Awards and MVU Awards subject only to continued
service with the Company or a Subsidiary shall have a Vesting Period of not less
than one (1) year from the date of grant (and may vest pro rata over such time),
subject to accelerated vesting in the Plan Administrator’s discretion in the
event of a Change in Control or the termination of the Participant’s service
with the Company and its Subsidiaries. Notwithstanding the foregoing, the
restrictions in the preceding sentence shall not be applicable to (i) grants to
new hires or (ii) grants of Restricted Stock or MVUs in payment of Performance
Awards and other earned cash-based incentive compensation. Subject to the
foregoing minimum Vesting Period requirements, the Plan Administrator may, in
its sole discretion and subject to the limitations imposed under Section 162(m)
of the Code and the regulations thereunder in the case of a Restricted Stock
Award or MVU Award intended to comply with the Performance-Based Exception,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under such terms and conditions as the Plan Administrator

 

A-12



--------------------------------------------------------------------------------

  shall deem appropriate. The minimum Vesting Period requirements of this
Section shall not apply to Restricted Stock Awards or MVU Awards granted to
Directors.

 

7.2 SHARES; RESTRICTED STOCK.

 

  (a) Award Agreement. Each grant of Shares or Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period(s) of Restriction
(if any), the number of Shares or shares of Restricted Stock granted and such
other terms as the Plan Administrator shall determine.

 

  (b) Non-Transferability of Restricted Stock. Except as otherwise provided in
the Plan, Restricted Stock granted herein may not be sold, transferred, pledged,
assigned or otherwise alienated until the end of the applicable Period of
Restriction established by the Plan Administrator and specified in the Award
Agreement, or upon earlier satisfaction of any other conditions, as specified by
the Plan Administrator and set out in the Award Agreement. During a
Participant’s lifetime, only that Participant may exercise any rights with
respect to the Restricted Stock granted to that Participant.

 

  (c) Other Restrictions on Restricted Stock.

 

  (1) The Company shall keep custody of the certificates representing shares of
Restricted Stock until all conditions and/or restrictions applicable to such
Restricted Stock have been satisfied.

 

  (2) Except as otherwise provided in this Article, the Restricted Stock covered
by each Award Agreement under the Plan shall become freely transferable by the
Participant after the last day of the applicable Period of Restriction.

 

  (d) Voting Rights. Awards of Shares shall have whatever voting rights
accompany the class of Shares awarded. During the Period(s) of Restriction,
Participants holding Restricted Stock may exercise full voting rights with
respect to such Restricted Stock to the extent the shares normally have such
voting rights.

 

  (e) Dividends and Other Distributions.

 

  (1) During the Period of Restriction, Participants holding Restricted Stock
may be credited with regular cash dividends paid with respect to the underlying
shares while they are so held. The Plan Administrator may apply any restrictions
to the dividends that it deems appropriate; provided, that dividends credited on
Restricted Stock that is subject to performance measures shall be paid only if
it is determined that the underlying performance measures have been met.

 

  (2) Participants holding unrestricted Shares will be entitled to receive any
cash dividends paid with respect to the Shares.

 

7.3 MARKET VALUE UNITS (“MVUS”).

 

  (a) Award Agreement. Each MVU grant shall be evidenced by an Award Agreement
that shall specify the duration of the MVU, the number of Shares on which the
MVU grant is based, and such other terms as the Plan Administrator shall
determine.

 

  (b) Non-Transferability. Except as provided in this Article, the MVUs granted
herein may not be sold, transferred, pledged, assigned or otherwise alienated
until specified in the Award Agreement, or upon earlier satisfaction of any
other conditions, as specified by the Plan Administrator and set out in the
Award Agreement. During a Participant’s lifetime, only that Participant may
exercise any rights with respect to the MVUs granted to that Participant.

 

A-13



--------------------------------------------------------------------------------

  (c) Dividends and Other Distributions.

 

  (1) During the MVUs’ duration, Participants holding MVUs may be credited with
regular cash dividends paid with respect to the underlying Shares while they are
so held. The Plan Administrator may apply any restrictions to the dividends that
it deems appropriate; provided, that dividends credited on MVUs that are subject
to performance measures shall be paid only if it is determined that the
underlying performance measures have been met.

 

  (2) Notwithstanding any other plan term, the Plan Administrator may impose
such conditions on the accrual or payment of dividends with respect to MVUs, as
may be required to comply with Section 16 of the Exchange Act.

 

  (d) Payment of MVU Amount.

 

  (1) Each MVU shall have a value equal to the Fair Market Value of a Share.

 

  (2) MVUs shall be paid in cash, Shares, other securities or other property, as
determined in the sole discretion of the Plan Administrator, upon the lapse of
the restrictions thereto, or otherwise in accordance with the applicable Award
Agreement.

 

7.4 STOCK OPTIONS.

 

  (a) Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the Option’s duration, the number
of Shares to which the Option pertains, the Vesting Period applicable thereto,
and such other terms as the Plan Administrator shall determine. The Award
Agreement shall also specify whether the Option is intended to be an ISO,
Indexed Option or an NQSO, and what Performance Period (if any) applies. Even if
an Option is designated as an ISO, it shall be treated as an NQSO to the extent
the Fair Market Value of the Shares with respect to which ISO’s are exercisable
for the first time during any calendar year by any Participant exceeds $100,000,
or if it fails to qualify as an ISO for any other reason. Except under the
circumstances set forth in Section 4.4, dividends or dividend equivalents may
not be paid with respect to Awards of Options.

 

  (b) Option Price and Duration. The Plan Administrator, in its sole discretion,
shall establish the Option Price at the time each Option is granted. The Option
Price for each grant of an Option under this Plan (other than those granted as
Substitute Awards) shall be at least one hundred percent (100%) of the Fair
Market Value of a Share on the date the Option is granted. Each Option granted
to Participant shall expire as the Plan Administrator shall determine at the
time of grant — but no Option shall be exercisable later than the tenth
anniversary of its grant. Notwithstanding the foregoing, an Award Agreement may
provide, at grant, that the period of time over which an Option, other than an
Incentive Stock Option, may be exercised shall be automatically extended if on
the scheduled expiration of such Award, the Participant’s exercise of such Award
would violate applicable securities law; provided, that during the extended
exercise period the Option may be exercised only to the extent such Award was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date; provided further, that such extended exercise period shall end
not later than thirty (30) days after the exercise of such Option first would no
longer violate such laws.

 

  (c)

Exercise of Options. Options granted under this Section 7.4 shall be exercisable
at such times and be subject to such restrictions and conditions as the Plan
Administrator shall in each instance approve, which need not be the same for
each grant or for each Participant. An Award Agreement may provide that if on
the last day of the term of an Option the Fair Market Value of one Share exceeds
the Option Price per Share, the Participant has not exercised the Option and the
Option has not expired, the Option shall be deemed to have

 

A-14



--------------------------------------------------------------------------------

  been exercised by the Participant on such day with payment made by withholding
Shares otherwise issuable in connection with the exercise of the Option. In such
event, the Company shall deliver to the Participant the number of Shares for
which the Option was deemed exercised, less the number of Shares required to be
withheld for the payment of the total purchase price and required withholding
taxes; any fractional Share shall be settled in cash.

 

  (d) Payment.

 

  (1) Options granted under this Section 7.4 shall be exercised by the delivery
of a written notice of exercise to the Company, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares.

 

  (2) The Option Price upon exercise of any Option shall be payable to the
Company in full, at the sole discretion of the Plan Administrator, either:

 

  (A) in cash or its equivalent, or

 

  (B) by tendering previously acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Option Price; or

 

  (C) by withholding from Participant sufficient Shares, subject to an
underlying Award, having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price of such underlying Award; or

 

  (D) by a combination of (A), (B) or (C).

 

  (3) The Plan Administrator also may allow cashless exercise as permitted under
Federal Reserve Board’s Regulation T, subject to applicable securities law
restrictions, or by any other means which the Plan Administrator determines to
be consistent with the Plan’s purpose and applicable law.

 

  (4) As soon as practicable after receipt of a written notification of exercise
and full payment, the Company shall deliver to the Participant, in the
Participant’s name, Share certificates in an appropriate amount based upon the
number of Shares bought under the Option(s).

 

  (e) Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan,
if at the time an Incentive Stock Option or Tandem SAR is to be granted pursuant
to the Plan, the Participant owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all Share classes of the
Company or its parent or Affiliate corporations (within the meaning of
Section 422(b)(6) of the Code), then any Incentive Stock Option or Tandem SAR to
be granted to such Participant pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and the Option by its terms shall not be exercisable after the
expiration of five (5) years from the date the Option is granted.

 

7.5 STOCK APPRECIATION RIGHTS.

 

  (a) Award Agreement. Each SAR grant shall be evidenced by an Award Agreement
specifying the grant price, the SARs duration, any applicable Vesting Period,
and such other terms as the Plan Administrator shall determine. Except under the
circumstances set forth in Section 4.4, dividends or dividend equivalents may
not be paid with respect to Awards of SARs.

 

  (b)

Grant Prices and Duration of SARs. The grant price of a Freestanding SAR (other
than one issued as a Substitute Award) shall be no less than the Fair Market
Value of a Share on the

 

A-15



--------------------------------------------------------------------------------

  date of the SAR grant. The grant price of a Tandem SAR shall equal the Option
Price of the related Option. The term of an SAR granted under the Plan shall be
determined by the Plan Administrator — but such term shall not exceed ten years.
Notwithstanding the foregoing, an Award Agreement may provide, at grant, that
the period of time over which an SAR may be exercised shall be automatically
extended if on the scheduled expiration of such Award, the Participant’s
exercise of such Award would violate applicable securities law; provided,
however, that during the extended exercise period the SAR may be exercised only
to the extent such Award was exercisable in accordance with its terms
immediately prior to such scheduled expiration date; provided further, that such
extended exercise period shall end not later than thirty (30) days after the
exercise of such SAR first would no longer violate such laws.

 

  (c) Exercise of Tandem SARs.

 

  (1) Tandem SARs may be exercised for all or part of the Shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option. A Tandem SAR may be exercised only with respect
to the Shares for which its related Option is then exercisable.

 

  (2) Notwithstanding any other contrary Plan provision, with respect to a
Tandem SAR granted in connection with an ISO:

 

  (A) the Tandem SAR will expire no later than the expiration of the underlying
ISO;

 

  (B) the payout value with respect to the Tandem SAR may not exceed one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and

 

  (C) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the ISO exceeds the Option Price of the ISO.

 

  (d) Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Plan Administrator imposes upon them. An Award
Agreement may provide that if on the last day of the term of an SAR the Fair
Market Value of one Share exceeds the grant price of the SAR per Share, the
Participant has not exercised the SAR and the SAR has not expired, the SAR shall
be deemed to have been exercised by the Participant on such day. In such event,
the Company shall deliver to the Participant the number of Shares for which the
SAR was deemed exercised, less the number of Shares required to be withheld for
the required withholding taxes; any fractional Share shall be settled in cash.

 

  (e) Payment of SAR Amount.

 

  (1) Upon exercise of SARs, a Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying:

 

  (A) the difference between the Fair Market Value of a Share on the date of
exercise and the grant price; by

 

  (B) the number of Shares with respect to which the SARs are exercised.

 

  (2) The Plan Administrator may allow for payment upon SAR exercise to be in
cash, in Shares of equivalent value or in some combination of cash and Shares.

 

7.6 PERFORMANCE UNITS.

 

  (a)

Award Agreement. Each Performance Unit grant shall be evidenced by an Award
Agreement specifying an initial value for each Performance Unit as of its grant
date, any applicable Vesting Periods, and those performance goals which will
determine the number

 

A-16



--------------------------------------------------------------------------------

  and/or value of Performance Units that will be paid out to the Participant at
the end of the Performance Period. Performance goals may be based on the
performance of: the Company; its Shares; any of its divisions, affiliates or
other business units; or any combination of such performance measures as set
forth in Section 8.2 or 8.3.

 

  (b) Form and Timing of Payment of Performance Units. The Plan Administrator
may allow for payment of Performance Units to be in cash, in Shares of
equivalent value or in some combination of cash and Shares. Payment of earned
Performance Units shall be made as soon as practicable following the close of
the applicable Performance Period. In the case of any Performance Units
denominated in Shares, dividends shall be payable with respect to the
Performance Units only if and when the underlying Performance Units vest.

 

  (c) Non-Transferability. Except as otherwise provided in an Award Agreement:

 

  (1) During a Participant’s lifetime, only the Participant or the Participant’s
legal representative may exercise any Plan rights related to Performance Units;

 

  (2) Participants may not sell, pledge, assign or otherwise alienate their
Performance Units; and

 

  (3) Participants may transfer Performance Units only by will or by the laws of
descent and distribution.

 

7.7 CASH PAYMENT OF AWARDS OTHERWISE PAYABLE IN SHARES. The Plan Administrator
may allow for payment of a Long Term Incentive Award otherwise payable in Shares
to be paid in cash. Such a cash equivalent Award shall be:

 

  (a) computed as the value of the Participant’s long-term bonus opportunity at
the end of the Performance Period, adjusted for the actual performance results;
and

 

  (b) paid to the Participant upon vesting after the end of the Performance
Period.

ARTICLE 8

PERFORMANCE MEASURES

 

8.1 GENERALLY. No later than ninety (90) days following the commencement of each
Performance Period (or such other time as is necessary to comply with Code
Section 162(m)), the Plan Administrator shall in writing, (1) select the
performance goal or goals applicable to the Performance Period, (2) establish
the various targets and bonus amounts which may be earned for such Performance
Period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Designated Executive Officer for such
Performance Period. Following the completion of each Performance Period, the
Plan Administrator shall certify in writing whether the applicable performance
targets have been achieved and the amounts, if any, payable to Designated
Executive Officers for such Performance Period. Upon that certification, the
Plan Administrator shall compute the final Award for each Participant according
to the pre-established performance measures and goals and the requirements of
this Plan. In determining the amount earned by a Designated Executive Officer
for a given Performance Period, subject to any applicable Award Agreement, the
Plan Administrator shall have the right to reduce (but not increase) the amount
payable at a given level of performance to take into account additional factors
that the Plan Administrator may deem relevant to the assessment of individual or
corporate performance for the Performance Period.

 

8.2

OTHER PERFORMANCE AWARDS. For Awards that are not intended to qualify for the
Performance-Based Exception (whether or not granted to a Designated Executive
Officer), the Plan Administrator may approve and adopt either the performance
measures set out in Section 8.3 or other performance measures without obtaining
shareholder approval, may vary from the requirements set forth in Section 8.1
and shall have the right to reduce or increase the

 

A-17



--------------------------------------------------------------------------------

  amount payable at a given level of performance to take into account additional
factors that the Plan Administrator may deem relevant to the assessment of
individual or corporate performance for the Performance Period.

 

8.3 PERFORMANCE MEASURES FOR DESIGNATED EXECUTIVE OFFICERS. The Plan
Administrator may grant Awards that are intended to qualify for the
Performance-Based Exception to Designated Executive Officers based solely upon
the attainment of performance targets related to one or more performance goals
selected by the Plan Administrator from among the goals specified below. For the
purposes of this Article 8, performance goals shall be limited to one or more of
the following Company, Affiliate, operating unit or division financial
performance measures:

 

  (a) earnings before interest, taxes, depreciation and/or amortization;

 

  (b) operating or net income, profit or margin, determined before or after tax

 

  (c) operating efficiencies or cost of capital;

 

  (d) return on equity, assets, capital, capital employed or investment;

 

  (e) earnings or book value per Share;

 

  (f) cash flow(s);

 

  (g) total sales or revenues or sales or revenues per employee;

 

  (h) gross margin or gross profits;

 

  (i) production (separate work units or SWUs) or innovation;

 

  (j) stock price or total shareholder return;

 

  (k) dividends;

 

  (l) measures of brand health and consumer perception of the Company’s brands;

 

  (m) cost reduction efforts, including those pertaining to the Company’s
effective tax rate;

 

  (n) employee-related goals, including goals related to increasing employee
diversity or employee engagement measures; or

 

  (o) strategic business objectives, consisting of one or more objectives based
on meeting specified cost targets, business expansion goals, market share, or
goals relating to acquisitions or divestitures;

or any combination thereof. Each goal may be expressed on an absolute and/or
relative basis, may be a GAAP, non-GAAP or adjusted GAAP measure, may take into
account the exclusion of certain items deemed appropriate by the Plan
Administrator (including but not limited to removing the effect of charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determine to be extraordinary or unusual in nature or
infrequent in occurrence, related to the disposal of a segment or a business, or
related to a change in accounting principle or otherwise), may be based on or
otherwise employ comparisons based on internal targets, the past performance of
the Company or any Affiliate, operating units, divisions or brands of the
Company and/or the past or current performance of other companies, and in the
case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or Shares outstanding, or to assets or net
assets; provided that any of the foregoing types of adjustments that would be
made with respect to Awards intended to qualify for the Performance-Based
Exception shall be specified during the time periods set forth in Section 8.1.

 

8.4

OTHER CHANGES. If applicable tax and/or securities laws change to permit Plan
Administrator discretion to change the governing performance measures without
obtaining shareholder approval of such changes, the Plan Administrator may make
such changes without obtaining shareholder

 

A-18



--------------------------------------------------------------------------------

  approval. In addition, if the Plan Administrator determines that it is
advisable to grant Awards which need not qualify for the Performance-Based
Exception, the Plan Administrator may make such grants without satisfying the
requirements of Code Section 162(m) and this Article 8.

ARTICLE 9

BENEFICIARY DESIGNATION

 

9.1 GENERALLY. Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid if the Participant dies before
receiving any or all of such benefit.

 

9.2 MANNER OF DESIGNATION. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.

 

9.3 DEFAULT. Absent such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

ARTICLE 10

DEFERRALS/GRANTS TO NON-EMPLOYEE DIRECTORS

 

10.1 DEFERRALS GENERALLY. The Plan Administrator may permit a Participant to
defer receipt of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant by virtue of the satisfaction of any
requirements or goals with respect to Awards, the lapse or waiver of
restrictions with respect to Restricted Stock or MVUs or the satisfaction of the
performance goals for a Performance Unit. If any such deferral election is
required or permitted, the Plan Administrator shall establish rules and
procedures for such payment deferrals. Such rules and procedures shall be
consistent with the provisions of Code Sections 162(m) and 409A where
applicable.

 

10.2 NON-EMPLOYEE DIRECTOR AWARDS.

 

  (a) The Board may provide that all or a portion of a Non-Employee Director’s
annual retainer, meeting fees and/or other awards or compensation as determined
by the Board, be payable (either automatically or at the election of a
Non-Employee Director) in the form of Non-Qualified Stock Options, SARs,
Restricted Stock, MVUs and/or other stock-based awards, including unrestricted
Shares. The Board shall determine the terms and conditions of any such Awards,
including the terms and conditions which shall apply upon a termination of the
Non-Employee Director’s service as a member of the Board, and shall have full
power and authority in its discretion to administer such Awards, subject to the
terms of the Plan and applicable law.

 

  (b) The Board may also grant Awards to Outside Directors pursuant to the terms
of the Plan, including any Award described in Articles 6 and 7 above. With
respect to such Awards, all references in the Plan to the Plan Administrator
shall be deemed to be references to the Board.

 

  (c) For any Plan Year, no Non-Employee Director may be granted an Award of
Shares, MVUs, Performance Units, Non-Qualified Stock Options and/or SARs for
more than 50,000 Shares in the aggregate.

 

A-19



--------------------------------------------------------------------------------

ARTICLE 11

CHANGE IN CONTROL

 

11.1 TREATMENT OF AWARDS UPON A CHANGE IN CONTROL. Notwithstanding anything in
this Plan to the contrary, unless otherwise provided in an Award Agreement, upon
the occurrence of a Change in Control, unless otherwise specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchanges:

 

  (a) Any and all Options and SARs granted shall become immediately vested and
non-forfeitable upon the occurrence of the Change in Control; provided, that
such Options and SARs shall become exercisable pursuant to their original
vesting schedule, notwithstanding any earlier termination of employment of a
Participant, except that if within one year following a Change in Control, a
Participant’s employment is terminated by the Company without Cause or by the
Participant within 60 days after the Participant becomes aware of an event
constituting a Constructive Discharge, upon the effective date of such
employment termination, the Participant’s Options and SARs shall become
immediately exercisable and shall remain exercisable until 30 days following the
original scheduled vesting date of such Options and SARs. If a Participant is no
longer an Employee as of the original vesting date under the vesting schedule
for an Option or SAR, and has not terminated employment under one of the
circumstances described in the immediately preceding sentence, the Participant’s
Option and SAR shall nonetheless become exercisable on the original vesting date
and remain exercisable for 30 days following the original vesting date.

 

  (b) If within one year following a Change in Control, a Participant’s
employment is terminated by the Company without Cause or by the Participant
within 60 days after the Participant becomes aware of an event constituting a
Constructive Discharge, upon the effective date of such employment termination:

 

  (1) any restriction periods and restrictions imposed on Restricted Stock or
MVUs granted to a Participant shall lapse,

 

  (2) the Target Incentive Awards attainable under all outstanding Awards of the
Participant shall be deemed to have been earned, and

 

  (3) the vesting of all outstanding Awards of the Participant shall be
accelerated, and the Company shall pay out in cash to the Participant within 30
days following the effective date of the employment termination a pro rata
portion of all Target Incentive Award cash payout opportunities associated with
outstanding Awards, based on the number of complete and partial calendar months
within the Performance Period which had elapsed as of such effective date. This
subparagraph (b)(3) shall not apply to Options and SARs.

 

11.2 ACCELERATION OF AWARD VESTING. Notwithstanding any provision of this Plan
or any Award Agreement provision to the contrary, the Plan Administrator may at
any time accelerate the vesting of any Award granted under the Plan to a
Participant, including without limitation acceleration to such a date that would
result in said Awards becoming immediately vested.

ARTICLE 12

AMENDMENT, MODIFICATION AND TERMINATION

 

12.1 GENERALLY.

 

  (a)

Except as limited by the provisions of Sections 3.1(b) above, the Board may at
any time and from time to time, alter, amend, suspend or terminate the Plan in
whole or in part; provided that any such alteration, amendment, suspension or
termination that would materially adversely affect the rights of any Participant
or any holder or beneficiary of any Award theretofore granted shall not to that
extent be effective without the consent of the affected

 

A-20



--------------------------------------------------------------------------------

  Participant, holder or beneficiary; and, provided, further, that that no
amendment needing shareholder approval in order for the Plan to continue to
comply with Rule 16b-3 under the Exchange Act, the rules or listing standards of
the principal securities exchange on which the Shares are traded or
Section 162(m) of the Code shall be effective unless such amendment shall be
approved by the requisite vote of Company shareholders entitled to vote on it.

 

  (b) Except as provided by the Plan or by the terms of an Award, the Plan
Administrator may not cancel outstanding Awards and issue substitute Awards
without the written consent of the Participant holding such Award.

 

12.2 OUTSTANDING AWARDS. Subject to the restrictions of Sections 3.1 and 7.4 the
Plan Administrator may waive any conditions or rights under, amend any terms of
or alter, suspend, discontinue, cancel or terminate any Awards theretofore
granted, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially adversely affect the rights of any Participant or any
holder or beneficiary of any Award theretofore granted shall not to that extent
be effective without the consent of the affected Participant, holder or
beneficiary.

 

12.3 COMPLIANCE WITH CODE SECTION 162(M). At all times when Code Section 162(m)
applies, all Awards granted to Designated Executive Officers under this Plan
shall comply with its requirements, unless the Plan Administrator expressly
determines that compliance is not desired with respect to any Award or Awards
available for grant under the Plan. In addition, such Award(s) need not comply
if changes are made to Code Section 162(m) to permit greater flexibility with
respect to any Award or Awards available under the Plan, in which case the Plan
Administrator may, subject to this Article, make any adjustments it deems
appropriate. However, an Award made available for grant to a Designated
Executive Officer as performance-based cannot be replaced by a
non-performance-based Award if performance goals are not achieved.

 

12.4 COMPLIANCE WITH SECTION 409A OF THE CODE. Except to the extent specifically
provided otherwise by the Plan Administrator, Awards under the Plan are intended
to satisfy the requirements of Section 409A of the Code (and the Treasury
Department guidance and regulations issued thereunder) so as to avoid the
imposition of any additional taxes or penalties under Section 409A of the Code.
If the Plan Administrator determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a
Participant to become subject to any additional taxes or other penalties under
Section 409A of the Code, then unless the Plan Administrator specifically
provides otherwise, such Award, Award Agreement, payment, distribution, deferral
election, transaction or other action or arrangement shall not be given effect
to the extent it causes such result and the related provisions of the Plan
and/or Award Agreement will be deemed modified, or, if necessary, suspended in
order to comply with the requirements of Section 409A of the Code to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the Participant.

 

12.5 AWARDS TO NON-U.S. EMPLOYEES. The Plan Administrator shall have the power
and authority to determine which employees outside the United States shall be
eligible to participate in the Plan. Without amending the Plan, the Plan
Administrator may grant Awards to eligible persons who are foreign nationals
and/or reside outside the United States on such terms and conditions different
from those specified in this Plan as may in the judgment of the Plan
Administrator be necessary or desirable to foster and promote achievement of the
purposes of this Plan. The Plan Administrator may adopt, amend or rescind rules,
procedures or sub-plans relating to the operation and administration of the Plan
to accommodate the specific requirements of local laws, procedures, and
practices.

 

A-21



--------------------------------------------------------------------------------

ARTICLE 13

WITHHOLDING

 

13.1 TAX WITHHOLDING. The Company may deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy federal,
state and local taxes and withholding obligations, domestic or foreign, required
by law or regulation to be withheld with respect to any taxable event arising as
a result of this Plan.

 

13.2 SHARE WITHHOLDING. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, the
payment of MVUs, or upon any other taxable event arising as a result of Awards
granted hereunder, Participants may elect, subject to the approval of the Plan
Administrator, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
applicable withholding is to be determined equal to the minimum statutory
withholding obligation which could be imposed on the transaction. All such
elections shall be irrevocable, shall be made in writing, shall be signed by the
Participant and shall be subject to any restrictions or limitations that the
Plan Administrator deems appropriate.

ARTICLE 14

INDEMNIFICATION

 

14.1 GENERALLY. The Company shall indemnify and hold harmless each current and
former Director against and from any loss, cost, liability or expense that may
be imposed upon or reasonably incurred by such Director in connection with or
resulting from any claim, action, suit or proceeding to which such Director may
be a party or in which such Director may be involved by reason of any action
taken or failure to act under the Plan and against and from any and all amounts
paid by such Director in settlement thereof, with the Company’s approval, or
paid by such Director in satisfaction of any judgment in any such action, suit
or proceeding against such Director – but only if such Director gives the
Company an opportunity, at its own expense, to handle and defend the same before
such Director undertakes to handle and defend it personally.

 

14.2 NON-EXCLUSIVITY. This right of indemnification shall not exclude any other
indemnification rights to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

ARTICLE 15

LEGAL CONSTRUCTION

 

15.1 SEVERABILITY. If any Plan section is held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

15.2 REQUIREMENTS OF LAW. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

15.3 NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of Options, Restricted Stock, SARs, MVUs, or other types of Awards provided for
hereunder.

 

15.4

NO REPRESENTATIONS OR COVENANTS WITH RESPECT TO TAX QUALIFICATION. Although the
Company may endeavor to (i) qualify an Award for favorable U.S. or foreign tax
treatment or (ii) avoid adverse tax treatment (e.g., under Section 409A of the
Code), the Company makes no representation to that effect and expressly disavows
any covenant to

 

A-22



--------------------------------------------------------------------------------

  maintain favorable or avoid unfavorable tax treatment. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under the Plan.

 

15.5 SUCCESSORS. All Company obligations under the Plan with respect to Awards
granted shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation or otherwise, of all or substantially all of the Company’s
business and/or assets.

 

15.6 GOVERNING LAW. To the extent not preempted by Federal law, the Plan and all
agreements made under it, shall be construed in accordance with and governed by
the laws of the State of Delaware.

 

A-23